No.    14406

                    I N T H E SUPREME COURT O F T H E S T A T E O F MONTANA

                                                    1979



DOROTHY BEAMER, ELSOM E L D R I D G E , J R . ,
ART FORAN, CYNTHIA KLIMAS, LARRY KNUTSON
and MARY ROHN,

                             P l a i n t i f f s and A p p e l l a n t s ,



GEORGIA RUTH R I C E , SUPERINTENDENT O F
P U B L I C I N S T R U C T I O N O F T H E S T A T E O F MONTANA,

                             D e f e n d a n t and R e s p o n d e n t .



Appeal from:            D i s t r i c t C o u r t of t h e F i r s t J u d i c i a l D i s t r i c t ,
                        H o n o r a b l e G o r d o n R . B e n n e t t , Judge p r e s i d i n g .

C o u n s e l of R e c o r d :

      For A p p e l l a n t s :

             J a m e s W.    Z i o n argued, H e l e n a , M o n t a n a

      For R e s p o n d e n t :

             C a n n o n and G i l l e s p i e , H e l e n a , M o n t a n a
             R i c h a r d G i l l e s p i e argued, H e l e n a , M o n t a n a



                                                     Submitted:              F e b r u a r y 8, 1 9 7 9

                                                         Decided:            ; P 2 7 1979
                                                                             RR
Filed:      @k 2 i 1979
Mr.    J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion o f t h e C o u r t .

         T h i s i s a n a p p e a l from t h e o r d e r of t h e D i s t r i c t C o u r t ,
F i r s t J u d i c i a l D i s t r i c t , granting i n p a r t defendant superin-

t e n d e n t ' s motion f o r summary judgment.

        P l a i n t i f f s / a p p e l l a n t s a r e s i x former employees of t h e

O f f i c e o f t h e S u p e r i n t e n d e n t of P u b l i c I n s t r u c t i o n (OSPI).

A f t e r e l e c t i o n t o t h e o f f i c e of s u p e r i n t e n d e n t , d e f e n d a n t

r e q u e s t e d a l e t t e r o f r e s i g n a t i o n from a l l members of t h e

OSPI p r o f e s s i o n a l s t a f f .     She i n d i c a t e d t h a t , upon r e c e i p t

o f t h e s e l e t t e r s , s h e would meet w i t h e a c h of t h e members

i n d i v i d u a l l y t o " e v a l u a t e " t h e i r p o s i t i o n on t h e s t a f f .       In

t h e i r complaint, p l a i n t i f f s a l l e g e d t h a t they w e r e each
d i s m i s s e d w i t h o u t c a u s e f o l l o w i n g t h e p r e s e n t a t i o n of t h e i r
requested resignations.                    They f u r t h e r a l l e g e d t h a t t h e y

r e q u e s t e d from d e f e n d a n t r e a s o n s f o r t h e i r d i s m i s s a l , b u t

t h a t t h e i r r e q u e s t was r e f u s e d .

        D e f e n d a n t ' s p r e d e c e s s o r i n o f f i c e a d o p t e d a n Affirma-

t i v e A c t i o n program f o r t h e OSPI on March 26, 1976.                            That

program i n c l u d e d a p l a n f o r t e r m i n a t i o n of employment p r o c e -
d u r e s i n s e c t i o n 904:

        " S e c t i o n 904     Termination

        "Goal :
        T e r m i n a t i o n s w i l l be made f o r j o b r e l a t e d rea-
        sons only.
        "Action I t e m s
        1. T e r m i n a t i o n f o r c a u s e w i l l b e made o n l y a f t e r
        a t l e a s t one e v a l u a t i o n s e s s i o n h a s been h e l d t o
        d i s c u s s t h e problem, r e m e d i a l a c t i o n h a s been
        r e q u e s t e d , and r e a s o n a b l e t i m e h a s been a l l o w e d
        f o r improvement u n l e s s t h e p e r s o n ' s p r e s e n c e i s
        a d i r e c t t h r e a t t o t h e s a f e t y and c o n t i n u a t i o n
        of t h e a g e n c y ' s f u n c t i o n .
        "2.       The EEO c o o r d i n a t o r o r a d e s i g n e e w i l l con-
        d u c t e x i t i n t e r v i e w s and w i l l p r o v i d e documen-
        t a t i o n t o t h e P e r s o n n e l S e r v i c e s Manager who
        w i l l keep a r u n n i n g l o g o f t h e employees' r e a -
        s o n s f o r t e r m i n a t i o n . I f t h e r e i s any sugges-
        t i o n t h a t d i s c r i m i n a t i o n i s i n v o l v e d , t h e EEO
        coordinator o r a designee w i l l be asked t o par-
        t i c i p a t e i n t h e i n t e r v i e w s . Apparent d i s c r i m -
        a t o r y a c t i o n s w i l l b e i n v e s t i g a t e d and c o r r e c t e d . "
         P l a i n t i f f s alleged i n t h e i r f i r s t claim f o r r e l i e f t h a t

s e c t i o n 904 c o n s t i t u t e d a c o n t r a c t u a l t e r m of t h e i r employ-

ment and t h a t d e f e n d a n t f a i l e d t o l i v e up t o t h a t c o n t r a c t

i n several particulars.                   Second, t h e y a l l e g e d a t o r t , i n

t h a t d e f e n d a n t a c t e d m a l i c i o u s l y toward them by d i s r e g a r d i n g

t h e termination f o r cause plan.                      Third, p l a i n t i f f s alleged

t h e t o r t of " o u t r a g e , " i n t h a t d e f e n d a n t ' s w i l l f u l d i s r e g a r d

of s e c t i o n 904 c a u s e d them e m o t i o n a l d i s t r e s s .          A fourth

c l a i m , a c l a i m f o r l o s t wages, w a s d i s m i s s e d by t h e D i s t r i c t

Court a s being redundant.

         P l a i n t i f f s ' f i f t h c l a i m a l l e g e d a v i o l a t i o n of s e c t i o n

6 4 - 3 1 7 ( 1 ) , R.C.M.     1947, now s e c t i o n 49-3-201 MCA, i n t h a t

d e f e n d a n t f a i l e d t o make a m e r i t - b a s e d e v a l u a t i o n of t h e

OSPI p e r s o n n e l b e f o r e d i s m i s s i n g them.         The s i x t h c l a i m

a l l e g e s t h a t t h e d i s m i s s a l s were m o t i v a t e d by p o l i t i c a l

f a v o r i t i s m , and w e r e t h e r e f o r e a r b i t r a r y and c a p r i c i o u s , and

violated plaintiffs'                s t a t e and f e d e r a l c o n s t i t u t i o n a l r i g h t s .

P l a i n t i f f s ' s e v e n t h c l a i m a l l e g e d a v i o l a t i o n of s e c t i o n 41-

1311, R.C.M.          1947, now s e c t i o n 39-2-801 MCA, i n t h a t d e f e n -

d a n t f a i l e d t o p r o v i d e a " f u l l , s u c c i n c t , and complete

s t a t e m e n t of t h e r e a s o n o f     [ t h e i r ] d i s c h a r g e " when r e q u e s t e d

t o do s o .       I n t h e i r p r a y e r f o r judgment, p l a i n t i f f s s o u g h t ,

i n t e r a l i a , a t t o r n e y f e e s under p r o v i s i o n s of 4 2 U.S.C.

§I988 ( 1 9 7 6 ) .

        Defendant s u p e r i n t e n d e n t moved f o r summary judgment on

plaintiffs'          f i r s t , second, t h i r d and f i f t h c l a i m s .            The

D i s t r i c t C o u r t , i n a n o r d e r d a t e d A p r i l 27, 1978, g r a n t e d

summary judgment t o d e f e n d a n t on t h e f i r s t , second and t h i r d

c l a i m s , s e t t h e f i f t h , s i x t h , and s e v e n t h c l a i m s f o r t r i a l
and d e n i e d p l a i n t i f f s ' c l a i m f o r a t t o r n e y f e e s under 4 2

U.S.C.      S1988.        The D i s t r i c t C o u r t ' s r e a s o n f o r g r a n t i n g
summary judgment a s t o t h e f i r s t t h r e e c l a i m s was t h a t t h o s e

c l a i m s w e r e a l l b a s e d upon s e c t i o n 904 o f t h e OSPI A f f i r m a -

t i v e A c t i o n p l a n and t h a t t h e s u p e r i n t e n d e n t l a c k e d s t a t u -

t o r y a u t h o r i t y t o adopt such a plan.                I t denied p l a i n t i f f s '

c l a i m f o r a t t o r n e y f e e s u n d e r 4 2 U.S.C.        81988 on t h e r a t i o -

n a l e t h a t t h e a t t o r n e y f e e s provision of t h a t s e c t i o n i s

i n t e n d e d t o a p p l y o n l y t o f e d e r a l c o u r t s and t h a t a b s e n t a

s t a t u t e , s t i p u l a t i o n by p a r t i e s , o r r u l e o f c o u r t , a t t o r n e y

f e e s a r e n o t r e c o v e r a b l e by t h e p r e v a i l i n g p a r t y .

        P l a i n t i f f s r a i s e s e v e r a l s p e c i f i c a t i o n s o f e r r o r on t h e

merits o f t h e D i s t r i c t C o u r t ' s r u l i n g b u t b e c a u s e w e have

d e t e r m i n e d t h a t t h e o r d e r g r a n t i n g summary judgment a s t o

some, b u t n o t a l l o f t h e i r c l a i m s , i s i n t e r l o c u t o r y a n d n o t

appealable, we w i l l not discuss those issues.

        P l a i n t i f f s p r e s e n t e d s e v e n s e p a r a t e claims f o r r e l i e f ,

t h r e e of which r e m a i n t o be a d j u d i c a t e d a t t r i a l .           This

s i t u a t i o n i s n o t e x p r e s s l y c o n t e m p l a t e d i n Rule 5 6 , M.R.Civ.P.,

b u t r e q u i r e s r e f e r e n c e t o R u l e 5 4 ( b ) , M.R.Civ.P.           Rule 5 4 ( b )

p r o v i d e s t h a t a D i s t r i c t C o u r t may g r a n t a f i n a l , a p p e a l a b l e

judgment as t o some b u t n o t a l l o f t h e c l a i m s i n v o l v e d i n a n

a c t i o n o n l y i f i t makes a n e x p r e s s d e t e r m i n a t i o n t h a t t h e r e

i s no j u s t r e a s o n t o d e l a y a n a p p e a l o n t h o s e c l a i m s and

e x p r e s s l y d i r e c t s e n t r y o f judgment:
        "When m u l t i p l e c l a i m s f o r r e l i e f o r m u l t i p l e
        p a r t i e s a r e involved i n an a c t i o n , t h e c o u r t
        may d i r e c t t h e e n t r y o f a f i n a l judgment a s t o
        o n e o r more b u t f e w e r t h a n a l l o f t h e c l a i m s
        o r p a r t i e s o n l y - -a n e x p r e s s d e t e r m i n a t i o n
                                  upon
        t h a t - - - no j u s t r e a s o n for d e l a y and
                  there is
        - -a n express d i r e c t i o n - - e n t r y of
        upon                                    for the                -
        judgment.        . ."     (Emphasis a d d e d . )
        R u l e 54 ( b ) g o e s o n t o p r o v i d e t h a t i f t h e D i s t r i c t

C o u r t f a i l s t o make t h e r e q u i r e d " d e t e r m i n a t i o n " and " d i r e c -

t i o n , " a n y o r d e r which a d j u d i c a t e s less t h a n a l l o f t h e

claims does " n o t terminate t h e a c t i o n a s t o - of t h e
                                                        any
c l a i m s " and t h e o r d e r r e m a i n s " s u b j e c t t o r e v i s i o n " u n t i l

t h e f i n a l e n t r y of judgment a d j u d i c a t i n g a l l t h e c l a i m s .

 (Emphasis added.)                 Thus, when Rule 54 ( b ) i s c o n s t r u e d t o -

g e t h e r w i t h Rule 5 6 ( c ) , t h e r e s u l t i s t h a t a D i s t r i c t Court

may e n t e r a f i n a l a p p e a l a b l e summary judgment i f i t r u l e s o n

o n e o r more b u t n o t a l l o f a p a r t y ' s c l a i m s and makes t h e

r e q u i s i t e " d e t e r m i n a t i o n " and " d i r e c t i o n " i n i t s o r d e r .   As

P r o f e s s o r Moore comments on t h e i d e n t i c a l F e d e r a l R u l e s :

        ". . . N e i t h e r        R u l e 56 n o r any o t h e r Rule
        a u t h o r i z e s t h e t r i a l c o u r t t o t r a n s l a t e an
        i n t e r l o c u t o r y a d j u d i c a t i o n of a p a r t of a
        s i n g l e c l a i m i n t o a f i n a l judgment.             I f , how-
        ever, i n an a c t i o n involving multiple claims
        o r parties, the t r i a l court f u l l y adjudicates
        o n e o r more b u t f e w e r t h a n a l l t h e c l a i m s , i t
        c a n make t h a t a d j u d i c a t i o n f i n a l by making
        t h e ' e x p r e s s d e t e r m i n a t i o n ' and t h e ' e x p r e s s
        d i r e c t i o n ' c a l l e d f o r by R u l e 5 4 ( b ) . F a i l i n g
        t o do t h a t t h e a d j u d i c a t i o n r e m a i n s i n t e r -
        locutory."              6 Moore' s F e d e r a l Practice 1156.20 [ l ]
        a t 56-1204.

S e e a l s o , I n r e M a r r i a g e of Adams ( 1 9 7 9 ) ,                   Mont.            I



        P.2d              ,   36 St.Rep.        565, 566; S t a t e e x r e l . Marlenee

v . D i s t r i c t Court (1979),                    Mont    .           I            P.2d

        ,   36 St.Rep.         457, 459-60;          6 Moore's F e d e r a l P r a c t i c e

1156.21[1.-21         a t 56-1271 t o 1 2 7 2 ; c f . Krusemark v. Hanson

(1979) r - Mont.              -I         - P.2d                    ,   36 St.Rep.         159

(involving multiple p a r t i e s ) .

        The " d e t e r m i n a t i o n " and " d i r e c t i o n " r e q u i r e m e n t s of

Rule 5 4 ( b ) a r e i n t e n d e d t o p e r m i t t h e D i s t r i c t C o u r t , i n t h e

f i r s t i n s t a n c e , t o c o n s i d e r whether t h e judgment upon some,

b u t n o t a l l , of a l i t i g a n t ' s c l a i m s c a n p r o p e r l y b e a p p e a l e d .

A s d e s c r i b e d by t h e U n i t e d S t a t e s Supreme C o u r t , t h e d i s -

t r i c t c o u r t , i n e f f e c t , " i s used as a ' d i s p a t c h e r ' . "         " I t is

permitted t o determine, i n t h e f i r s t i n s t a n c e , t h e appropri-

a t e t i m e when e a c h ' f i n a l d e c i s i o n ' upon ' o n e o r more b u t

less t h a n a l l ' of t h e c l a i m s i n a m u l t i p l e c l a i m s a c t i o n i s

ready f o r appeal."                S e a r s , Roebuck     &    Co. v . Mackey ( 1 9 5 6 ) ,
351 U.S. 427, 435, 76 S . C t .          895, 899, 100 L.ed 1297.                        In

t h i s way t h e D i s t r i c t C o u r t n o t o n l y a s s i s t s t h i s C o u r t by

p r e v e n t i n g " p i e c e m e a l a p p e l l a t e d i s p o s i t i o n " o f what i s more

p r o p e r l y c o n s i d e r e d a s i n g l e c o n t r o v e r s y , see, E i s e n v .

Carlisle & Jacquelin                 ( 1 9 7 4 ) , 417 U.S. 1 5 6 , 1 7 0 , 40 L. Ed. 2d
732, 744, 94 S. Ct. 2140, 2149, q u o t e d i n Ryan v . O c c i d e n t a l

P e t r o l e u m ( 5 t h C i r . 1 9 7 8 ) , 577 F.2d 298, 301, b u t a l s o

p e r m i t s t h e D i s t r i c t Court t o determine whether s p e c i a l

c i r c u m s t a n c e s r e q u i r e a n immediate a p p e a l :

        " ' T h e i n q u i r y r e q u i r e s some e v a l u a t i o n o f t h e
        competing c o n s i d e r a t i o n s u n d e r l y i n g a l l q u e s -
        t i o n s o f f i n a l i t y - - " t h e i n c o n v e n i e n c e and c o s t s
        o f p i e c e m e a l r e v i e w o n t h e o n e hand and t h e dan-
        g e r o f d e n y i n g j u s t i c e by d e l a y on t h e o t h e r . "
        D i c k i n s o n v . P e t r o l e u m C o n v e r s i o n C o r p . , 338
U.S. 507, 511 ( 1 9 5 0 ) . ' " O c c i d e n t a l ~ e t r o l e u m ,
        577 P.2d a t 301, q u o t i n g E i s e n v . C a r l i s l e &
        J a c q u e l i n , 417 U.S. a t 1 7 1 , 40 L Ed 2d a t 745,
        94 S.Ct. a t 2149.

        I n l i g h t of t h e "competing c o n s i d e r a t i o n s , " t h e r e v i e w -

i n g c o u r t may, u n d e r l i m i t e d c i r c u m s t a n c e s , c o n s i d e r t h e

a p p e a l d e s p i t e t h e l a c k o f t h e e x p r e s s " d e t e r m i n a t i o n " and

" d i r e c t i o n " r e q u i r e d by Rule 5 4 ( b ) .     Riggle v. S t a t e of

C a l i f o r n i a ( 9 t h C i r . 1 9 7 8 ) , 577 F.2d 579, 581 n. A ; Huckeby

v . F r o z e n Food E x p r e s s ( 5 t h C i r .     1 9 7 7 ) , 555 F.2d 542, 546-

47.     I n Huckeby, t h e C o u r t of A p p e a l s l i s t e d t h r e e circum-

s t a n c e s which would p e r m i t a n a p p e l l a n t t o p r o c e e d i n t h e

a b s e n c e o f a R u l e 4 5 ( b ) d e t e r m i n a t i o n and d i r e c t i o n , none o f

which a r e a p p l i c a b l e t o o u r c a s e h e r e .

        P l a i n t i f f s argue t h a t an a l t e r n a t i v e d i s p o s i t i o n i s

a v a i l a b l e , t h a t t h i s C o u r t may i s s u e a w r i t of s u p e r v i s o r y

c o n t r o l t o t h e D i s t r i c t Court r e i n s t a t i n g t h e i r f i r s t t h r e e

claims.       However, s u c h a w r i t would n o t s u r e l y t e r m i n a t e

" n e e d l e s s l i t i g a t i o n " a s was t h e c a s e i n S t a t e e x r e l .

B u t t r e y Foods v . D i s t r i c t C o u r t ( 1 9 6 6 ) , 148 14ont. 350, 354,

420 P.2d 845, 847, and w e d e c l i n e t o i s s u e a w r i t .
        The summary judgments a p p e a l e d from a r e i n t e r l o c u t o r y

and n o t a p p e a l a b l e .   The a p p e a l i s d i s m i s s e d w i t h o u t p r e j u -

dice.




                                                         Justice



W concur:
 e



  % 4 s ,g
         ,
        Chief J u s t i c e